Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Amendment filed on 9/2/2022.

Terminal Disclaimer
The terminal disclaimer filed on 9/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 11326935 and 10863294 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sala et al. (ES 2385393 A1 using an English machine translation) in view of Inagaki (US 2015/0256944 A1)
Regarding claim 1, Sala discloses a method for vision-based defect detection of a device-under-test (DUT) comprising:
outputting a test audio signal, wherein the test signal continuously ranges from a low frequency to a high frequency, over the passage of time (page 4, line 20-26: continuous sine sweep) (page 3, line 29-33, page 4, line 1, and Fig. 2: sweep from 20 Hz to 10 kHz);
receiving a response signal (current to sensor output) that is generated with respect to the test audio signal (page 4, line 20-26);
converting the received response signal to a received audio signal (page 4, line 20-26: conversion analog to digital);
performing signal processing on the received audio signal to generate a spectrogram (page 4, line 20-26: evaluation of the spectrogram inherently requires generation of the spectrogram, and generation of the spectrogram inherently involves signal processing of the digitally converted signal); and
determining whether a defect exists by analyzing a distribution of signal strength, over a preset frequency range (i.e. over preset range of 20 Hz to 10 kHz), according to the spectrogram (page 3, lines 35-45).
While Sala discloses wherein the test signal continuously ranges from a low frequency to a high frequency, over the passage of time, Sala is not relied upon to disclose wherein the test signal continuously ranges from a high frequency to a low frequency, over the passage of time.
In a similar field of endeavor, Inagaki discloses a pure tone (i.e. sine) sweep test signal being a test signal continuously ranging from either (i) a low frequency to a high frequency or (ii) a high frequency to a low frequency, over the passage of time (¶ 0102, 0108).
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to try using a test signal continuously ranging from either (i) a low frequency to a high frequency or (ii) a high frequency to a low frequency, over the passage of time, 
and note that the latter option (ii) would result in: wherein the test signal continuously ranges from a high frequency to a low frequency, over the passage of time,
the motivation being to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, to address the issue of how to sweep a sine sweep test signal. MPEP § 2143(E).
Regarding claim 13, Sala-Inagaki discloses the method according to claim 1, and Sala discloses wherein the DUT is an electronic device having a speaker (abstract).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sala in view of Inagaki in view of Wikipedia#1 (https://web.archive.org/web/20191017223447/https://en.wikipedia.org/wiki/Computer_vision)
Regarding claim 4, Sala-Inagaki discloses the method according to claim 1, and Sala discloses wherein the step of determining whether the defect exists by analyzing a distribution of signal strength according to the spectrogram comprises:
determining whether the DUT has a defect 
in response to determining that the DUT has the defect, determining whether the defect is unacceptable with respect to the predefined auditory standard 
Sala-Inagaki is not relied upon to disclose
determining whether the DUT has a defect through computer vision according to the spectrogram; and
in response to determining that the DUT has the defect, determining whether the defect is unacceptable with respect to the predefined auditory standard through computer vision according to the spectrogram.
In a similar field of endeavor, Wikipedia#1 discloses the use of computer vision for quality control to automatically inspect a final product in order to find defects (“Applications” section, paragraph 3), the computer vision being applied to a spectral image (“System methods” section, “Image acquisition” sub-section), and a pass/fail determination (i.e. acceptability determination) based on the image (“System methods” section, “Decision making” sub-section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: 
determining whether the DUT has a defect through computer vision according to the spectrogram; and
in response to determining that the DUT has the defect, determining whether the defect is unacceptable with respect to the predefined auditory standard through computer vision according to the spectrogram,
the motivation being to provide automatic inspection (Wikipedia#1 - “Applications” section, paragraph 3).

Claim 1, 2, 4, 13-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Little (US 2017/0289717 A1) in view of Cohn et al. (US 2014/0074435 A1) in view of Wikipedia#1 in view of Klippel et al. (US 2003/0187636 A1) in view of Inagaki
Regarding claim 15, Little discloses a defect detection system comprising:
a signal outputting device (playback device), configured to output a test audio signal (Fig. 5A: 502) (¶ 0060, 0065), wherein the test signal continuously occurs at a plurality of frequencies, over the passage of time (¶ 0062, 0073: multi-tone);
a microphone, configured to receive a response signal with respect to the test audio signal (504) (¶ 0067);
an analog-to-digital converter, configured to convert the response signal to a received audio signal (¶ 0023: inherent that ADC is needed in order to put the analog signal output from the microphone into a digital form to be used by 208 when 208 is a digital signal processor); and
a processing device (208), configured to perform signal processing on the received audio signal to generate a spectral response or spectral content analysis and determine whether a device-under-test (DUT) has an unacceptable defect by analyzing a present frequency range with respect to the predefined auditory standard (¶ 0062: frequency range audible to human ear) by analyzing a distribution of signal strength according to the spectral response or spectral content analysis (¶ 0070-0071).
Little fails to teach spectrogram instead of spectral response or spectral content analysis.
In a similar field of endeavor, Cohn discloses to perform signal processing on the received audio signal to generate a spectrogram (inherent part of spectrogram analysis) and determine whether a-device-under-test (DUT) has an unacceptable defect (¶ 0059) with respect to the predefined auditory standard (predetermined acoustic wavelength, or pre-recorded sound) by analyzing a distribution of signal strength according to the spectrogram (¶ 0039: spectrogram analysis, and note that a spectrogram by definition is a graphical representation of a distribution of signal strength over time, and thus spectrogram analysis inherently involves analyzing the distribution of signal strength).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform signal processing on the received audio signal to generate a spectrogram spectrogram 
the motivation being to perform the simple substitution of one type of spectral content analysis for another to obtain predictable results of sound data comparison for diagnosis a defect using spectral content. See MPEP § 2143(B).
Little-Cohn is not relied upon to disclose wherein the processing device determines whether the DUT has a defect through computer vision according to the spectrogram.
In a similar field of endeavor, Wikipedia#1 discloses the use of computer vision for quality control to automatically inspect a final product in order to find defects (“Applications” section, paragraph 3), the computer vision being applied to a spectral image (“System methods” section, “Image acquisition” sub-section), and a pass/fail determination (i.e. acceptability determination) based on the image (“System methods” section, “Decision making” sub-section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the processing device determines whether the DUT has a defect through computer vision according to the spectrogram and determines whether the defect is unacceptable with respect to the predefined auditory standard through computer vision according to the spectrogram in response to the determination that the DUT has the defect,
the motivation being to provide automatic inspection (Wikipedia#1 - “Applications” section, paragraph 3).
Little-Cohn-Wikipedia#1 is not relied upon to disclose wherein the test signal continuously ranges from a high frequency to a low frequency, over the passage of time.
In a similar field of endeavor, Klippel disclose a test signal for identifying defects of a loudspeaker (¶ 0002, 0009), wherein the test signal is any one of a sweep, tone, or multi-tone (¶ 0027).
Additionally, Inagaki discloses that a sweep test signal is a test signal that continuously ranges from a high frequency to a low frequency, over the passage of time (¶ 0102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the multi-tone test signal of Little with the sweep test signal of Klippel, the motivation being to perform the simple substitution of one test signal for identifying defects of a loudspeaker for another to obtain predictable results of a test signal that can be used to identify defects of a loudspeaker. MPEP § 2143(B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the test signal continuously ranges from a high frequency to a low frequency, over the passage of time, as taught by Inagaki, the motivation being to specify how to perform the sweep test signal of Klippel (Inagaki - ¶ 0102).
Regarding claim 16, Little-Cohn-Wikipedia#1-Klippel-Inagaki discloses the system according to claim 15, wherein the processing device determines whether the DUT has a defect through computer vision according to the spectrogram and determines whether the defect is unacceptable with respect to the predefined auditory standard through computer vision according to the spectrogram in response to the determination that the DUT has the defect (see claim 15 rejection).
Regarding claim 18, Little-Cohn-Wikipedia#1-Klippel-Inagaki discloses the system according to claim 15, and Little discloses wherein the DUT is an electronic device having a speaker (Fig. 2: 212).
Regarding claim 19, Little-Cohn-Wikipedia#1-Klippel-Inagaki discloses the system according to claim 15, and Little discloses wherein the defect is rub and buzz of the DUT (¶ 0073).
Claims 1, 4 recite similar limitations as claims 15, 16, respectively, and are rejected for the same reasons set forth above in the rejections of claims 15, 16, respectively.
Regarding claim 2, Little-Cohn-Wikipedia#1-Klippel-Inagaki discloses the method according to claim 1, and Little discloses wherein the step of receiving the response signal that is generated with respect to the test audio signal comprises:
receiving the response signal by using a microphone (¶ 0067); and 
performing analog-to-digital conversion on the response signal to generate the received audio signal (¶ 0023: inherent that ADC is needed in order to put the analog signal output from the microphone into a digital form to be used by 208 when 208 is a digital signal processor).
Regarding claim 13, Little-Cohn-Wikipedia#1-Klippel-Inagaki discloses the method according to claim 1, and Little discloses wherein the DUT is an electronic device having a speaker (Fig. 2: 212).
Regarding claim 14, Little-Cohn-Wikipedia#1-Klippel-Inagaki discloses the method according to claim 1, and Little discloses wherein the defect is rub and buzz of the DUT (¶ 0073).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Little in view of Cohn in view of Wikipedia#1 in view of Klippel in view of Inagaki in view of Wikipedia#2 (https://web.archive.org/web/20190928114729/https://en.wikipedia.org/wiki/Spectrogram)
Regarding claim 3, Little-Cohn-Wikipedia#1-Klippel-Inagaki discloses the method according to claim 2.
Little-Cohn-Wikipedia#1-Klippel-Inagaki is not relied upon to disclose wherein the step of performing signal processing on the received audio signal to generate the spectrogram comprises:
performing fast Fourier transform (FFT) on the received audio signal to generate the spectrogram.
In a similar field of endeavor, Wikipedia#2 discloses performing fast Fourier transform (FFT) on the received audio signal to generate the spectrogram (paragraph 3; and “Generation” section paragraph 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the step of performing signal processing on the received audio signal to generate the spectrogram comprises:
performing fast Fourier transform (FFT) on the received audio signal to generate the spectrogram,
the motivation being to combine prior art elements according to known methods to yield predictable results of a spectrogram. See MPEP § 2143(A).

Allowable Subject Matter
Claim 5-12, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 5, the prior art of record alone or in combination fails to teach or suggest the following limitation of claim 5 in combination with the rest of the limitations of claim 5:
“wherein the step of determining whether the defect is unacceptable with respect to the predefined auditory standard through computer vision according to the spectrogram comprises:
obtaining a plurality of sub-spectrograms associated with the spectrogram;
transforming each of the sub-spectrograms into a projection curve;
obtaining a plurality of segments associated with each of the projection curves;
generating a feature quantification result corresponding to each of the segments of each of the projection curves; and
determining whether the DUT has the unacceptable defect according to the feature quantification results and a classifier.”

In regard to claim 17, the prior art of record alone or in combination fails to teach or suggest the following limitation of claim 17 in combination with the rest of the limitations of claim 17:
“wherein the processing device further pre-stores a classifier, and the processing device obtains a plurality of sub-spectrograms associated with the spectrogram, transforms each of the sub-spectrograms into a projection curve, obtains a plurality of segments associated with each of the projection curves, generates a feature quantification result corresponding to each of the segments of each of the projection curves, and determines whether the DUT has the unacceptable defect according to the feature quantification results and the classifier.”

Claim 6-12 is/are dependent upon base claims having allowable subject matter.

Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive.
Applicant argues (Remarks: page 10) that:
“In short, Applicant submits that the amendment to the claim renders the rejection moot. In this regard, amended claim 1 specifies that the test signal continuously ranges from a high frequency to a low frequency, over the passage of time. In contrast, as noted by the Office Action, Sala teaches a continuous sine sweep (meaning a periodic wave test signal). As a result, the resulting spectrogram to be later analyzed (in the determining step) will be different.”

In response, the examiner submits that a continuous sine sweep is a sweeping of the frequency of a periodic wave test signal from a high to low frequency or from a low to high frequency because, for example, as the frequency goes from high to low, the period goes from small to large. Thus, a continuous sine sweep encompasses a test signal continuously ranging from a high to low frequency over the passage of time, and is not mutually exclusive from it, and thus will not result in a different spectrogram.
Applicant argues (Remarks: page 10) that:
“Further still, claim 1 specifies that the determining step operates by “analyzing a distribution of signal strength, over a present frequency range.” This aspect of the claimed embodiment is described and illustrated in connection with FIG. 3 (e.g., areas 315 and 325).”

In response, the examiner submits that the present frequency range can be the frequency range of the signal sweep.
Additionally, note that Wikipedia#1 discloses focusing on image regions (“System methods” section, “Detection/segmentation” sub-section), which on a spectrogram will correspond to a signal strength (i.e. intensity on spectrogram) and present frequency range (i.e. region).
Applicant argues (Remarks: page 12) that:
“With regard to the test signal, Little teaches: “The test sound information may originate or be retrieved from a variety of sources. For example, the test sound information may be stored in the device (e.g., control device, playback device, computing device) and/or be transmitted to the device, and the transmission may occur over a network.” (Paragraph [0066]). In contrast, amended claim 15 specifies that the test signal continuously ranges from a high frequency to a low frequency, over the passage of time. For at least this reason, claim 15 defines over the rejection.”

In response, the examiner submits that Klippel and Inagaki have been added to the rejection to teach the newly added limitations mentioned in Applicant’s argument above.
Applicant argues (Remarks: page 13) that:
“As clearly reflected above, Cohn fails to disclose “analyzing a present frequency range with respect to the predefined auditory standard through computer vision according to the spectrogram.”

In response, the examiner submits that the Office action does not rely upon Cohn to disclose the limitation of “analyzing a present frequency range with respect to the predefined auditory standard through computer vision according to the spectrogram” in its entirety, and thus the examiner and applicant are in agreement with respect to Applicant’s above-cited argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687